NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-4034-18
                                                                A-4035-18

IN THE MATTER OF
VICTOR VAZQUEZ,
MARK GUTIERREZ,
JOSEPH GONZALES,
ROCCO DUARDO,
JUSTIN DE LA BRUYERE,
and CITY OF HACKENSACK
POLICE DEPARTMENT.
__________________________

                Argued September 21, 2021 – Decided October 21, 2021

                Before Judges Fisher, Currier and DeAlmeida.

                On appeal from the New Jersey Civil Service
                Commission, Docket Nos. 2018-2412, 2018-2471, and
                2018-2472.

                Raymond R. Wiss argued the cause for appellant/cross-
                respondent City of Hackensack Police Department in
                A-4034-18 and as respondent in A-4035-18 (Wiss &
                Bouregy, PC, attorneys; Raymond R. Wiss, of counsel;
                Timothy J. Wiss and Thomas K. Bouregy, Jr., on the
                briefs).

                Charles J. Sciarra argued the cause for appellant Mark
                Gutierrez in A-4035-18 (Sciarra & Catrambone, LLC,
                attorneys; Charles J. Sciarra, of counsel; Frank C.
                Cioffi, on the briefs).
             Catherine M. Elston argued the cause for cross-
             appellants/respondents Victor Vazquez and Rocco
             Duardo in A-4034-18 (C. Elston & Associates, LLC,
             attorneys; Catherine M. Elston, of counsel and on the
             briefs).

             Dominic L. Giova, Deputy Attorney General, argued
             the cause for respondent New Jersey Civil Service
             Commission in A-4034-18 and A-4035-18 (Andrew J.
             Bruck, Acting Attorney General, attorney; Jane C.
             Schuster, Assistant Attorney General, of counsel in A-
             4034-18; Sookie Bae-Park, Assistant Attorney General,
             of counsel in A-4035-18; Dominic L. Giova, on the
             briefs).

PER CURIAM

      In these back-to-back appeals, we consider the Civil Service

Commission's decision imposing a six-month suspension on Hackensack Police

Officers Rocco Duardo and Victor Vasquez, and its decision to remove Officer

Mark Gutierrez from employment. The City of Hackensack Police Department

(City) sought removal for all three officers. The officers argued for lesser

penalties.

      The sanctions were imposed after a determination by the Administrative

Law Judge and the Commission that the officers conducted an unlawful,

warrantless search of a private citizen's home and later fabricated the reasons

for their actions. Gutierrez was additionally charged with and found to have

prepared a false and misleading report concerning the events.

                                                                         A-4034-18
                                       2
      In the Duardo and Vazquez matters, the City appeals from the

Commission's decision not to remove the officers as well as other aspects of its

ruling. Vazquez and Duardo cross-appeal, contending the Commission erred in

not accepting the ALJ's recommended suspension of ninety days.

      Gutierrez appeals from the substantiation of charges against him and

asserts the penalty of removal is excessive.      In light of the "substantial

deference" we give an agency's imposition of a disciplinary sanction, we affirm

the Commission's decisions and penalties issued in both matters. Matter of

Hendrickson, 235 N.J. 145, 159 (2018).

                                       I.

                                      A.

      These disciplinary matters arose from the investigation undertaken by the

Internal Affairs Department (IA) of the Hackensack Police Department (HPD)

after it received an anonymous letter describing a cover-up of events that

occurred at a specified address in December 2016. Following the investigation,

notices of disciplinary action were served on Officers Duardo, Vazquez, and

Gutierrez (the officers). Following a disciplinary hearing, the charges were

sustained, and the IA issued the officers Final Notices of Disciplinary Action

(FNDA), removing them from employment.


                                                                          A-4034-18
                                       3
      The FNDA stated:

            On or about December 28, 2016, together with other
            members of the [HPD], you conducted, and conspired
            to conduct, an illegal warrantless search of a residence
            located at [a specific address], Apt. [A]. In connection
            with such search, entry to the referenced apartment was
            achieved by tampering with the entrance lock/door.
            While conducting the foregoing warrantless search, you
            illegally seized, and conspired to seize, without a
            warrant, personal property of . . . the resident [of the
            apartment].

      The FNDA issued to Gutierrez included this additional language:

            In addition to the foregoing, you knowingly filed false,
            misleading and inaccurate police reports with respect to
            the events relating to the above referenced warrantless
            search of Apartment [A].

                                      B.

      The officers appealed the decision to the Office of Administrative Law.

The ALJ presided over eight days of hearings—with testimony from the

investigating officer, the officers involved in the incident,1 and other

representatives of the City and HPD.       The ALJ also reviewed documents




1
  Two other officers, in addition to Duardo, Vazquez, and Gutierrez, were also
involved in this incident.


                                                                        A-4034-18
                                       4
including investigation reports, IA investigation notes, emails, surveillance

videos,2 and audio recordings.

      The officers contended they were instructed by a HPD Captain to go to

Apt. A to conduct a weapons investigation. They testified that upon entering

the building, they were advised by an anonymous resident that he heard

screaming from Apt. A and there might be an unattended child in the apartment.

      Gutierrez documented the events in an investigation report, describing the

incident as a "Narcotics Investigation" and "Welfare Check." The report stated:

            On this day myself, Detective Lt. Sybell, Detective
            Duardo, Detective Gonzalez and P.O. Vazquez
            responded to . . . Avenue to check for narcotic activity.
            Upon our arrival we began walking through the
            building at which time we were met by a resident who
            requested to remain anonymous. This individual
            informed us that he believed there was an unattended
            child left in apartment [A].

            Upon receiving this information we responded to this
            apartment and began knocking on the apartment door.
            After a short time no one answered the door. While
            standing outside we discovered this door was left
            insecure [sic]. At this time a check of this residence
            was conducted at which time we discovered there was
            no one home. Upon completion of this check the
            apartment was secured when we left.


2
   There was surveillance video from cameras located inside the apartment
building showing the officers' entry into the building and their actions once
inside.
                                                                          A-4034-18
                                       5
      The IA investigating officer testified regarding his interviews with two

tenants who lived on the same floor as the occupants of Apt. A. Neither heard

screaming or a baby or child crying. The occupants of Apt. A were not home at

the time of the December 2016 incident and were not aware police had been in

their residence until the IA officer informed them later.

      In her findings, the ALJ noted the testimony of the officers and the

surveillance footage. She found the owners of the building provided a key to

the HPD and therefore they were "authorized by the building's owner to enter

the   building    for   law-enforcement      purposes,      including   suspected

narcotics/weapons activity." However, the ALJ found the surveillance footage

showed the officers walking "directly to the third floor (arriving at 12:41) and

to Apt. A without encountering or speaking with anybody." According to the

ALJ, the officers stood at the door for several minutes while one of them placed

"his ear to the door" and "attempted to look under the apartment door but was

unable to see anything or anyone."

      The ALJ found that "[t]he lock to Apt. A cannot be seen on the video and

no officer is actually seen tampering with the lock or door." Therefore, the ALJ

found the evidence "inconclusive as to whether any officer . . . tampered with

the lock to Apt. A or whether the door was unlocked upon the officers' arrival."


                                                                           A-4034-18
                                        6
      The ALJ noted the surveillance showed that about six minutes "after

arriving at Apt. A, [officers] Vazquez, Duardo and de la Bruyere spoke with [a

resident] at his apartment door across the hall from Apt. A, and then [spoke with

a second resident of the same apartment] . . . ." According to the ALJ, following

these conversations, the officers "continue to stand at or around Apt . A, with no

visible change in their conduct or demeanor." She found that approximately two

and a half minutes after speaking with the residents, "Vazquez walks directly to

Apt. A and is the first to enter the apartment." Officers de la Bruyere, Gutierrez,

and Duardo followed.       The officers spent "about six minutes inside" the

apartment and then left the building.

      The ALJ made the following findings:

            The officers did not have a warrant when they entered
            Apt. A, but claim that they entered the unlocked
            apartment to check for an unattended child based on a
            statement made by [a resident of an apartment on the
            same floor].       Their testimony concerning [that
            resident's] report of an unattended child and his request
            to remain anonymous, however, was not credible.
            Apart from the officers' own testimony, they offered no
            evidence to support their assertion that [the resident]
            indicated that there was an unattended child in Apt. A.
            [The resident] did not testify to corroborate the officers'
            testimony, and nobody testified, or even indicated in a
            recorded statement that they heard a child in or around
            Apt A on the morning of December 28, 2016. The
            officers stood outside Apt. A for about six and a half
            minutes before speaking with [the resident], and

                                                                             A-4034-18
                                        7
            remained at or around Apt. A for an additional eight
            minutes before entering the apartment, and not one
            officer heard a child inside that apartment.

            After speaking with [the resident], the officers'
            behavior on the video did not appear to change in any
            way—they continued to mill around the third floor as
            they did earlier and their behavior did not reflect any
            sense of urgency or concern that someone could
            potentially be in danger in Apt. A. There is also no
            evidence of any type of follow-up by the officers or
            HPD to ascertain further information about a reported
            child.

      The ALJ found the "officers were not informed that there was an

unattended child in Apt. A at that time, and that the officers' conversation with

[the resident] did not trigger or create an exigent circumstance or emergency

situation." The ALJ made these findings based on her "review of the video,

[her] assessment of the officers' testimony, and the absence of any testimony

from an impartial witness corroborating the report of an unattended child or that

a child was heard in the apartment that morning."

      The ALJ found the "credible evidence" supported the finding that "no

exception to the warrant requirement applies here and that, therefore, the

warrantless search of the apartment was unjustified and improper." However,

the ALJ found "the evidence is inconclusive as to whether the officers planned




                                                                           A-4034-18
                                       8
or conspired to conduct an unauthorized or improper warrantless search of Apt

A, or to seize personal property of [the residents of Apt. A]."

      The ALJ then addressed Gutierrez's investigation report for the December

28, 2016 incident. She found:

            The Investigation Report . . . documenting the events of
            December 28, 2016 . . ., which was prepared by
            Gutierrez and reviewed by de la Bruyere, does not
            mention that Riotto and de la Bruyere also responded to
            [the building]. More importantly, while Gutierrez was
            not on the third floor the entire time and may not have
            had firsthand knowledge of some of the events that
            occurred, I FIND that the report falsely indicates that
            while walking through the building Gutierrez and the
            other officers . . . were met by a resident who informed
            them that he believed there was an unattended child left
            in Apt. A. Even if Gutierrez did not speak directly with
            [the resident on the same floor], and only heard of a
            possible unattended child from Sybel, as he testified,
            the report does not reflect this. The report also states
            that "upon receiving" this information concerning the
            unattended child, they responded to the apartment "and
            began knocking on the apartment door." The report
            continues: "After a short time no one answered the
            door. While standing outside we discovered this door
            was left insecure [sic]." Contrary to this written report,
            the officers not only testified that it was [the resident
            on the same floor] who reported the unattended child,
            but that the unlocked door was discovered before even
            speaking with [that resident]. I FIND that the report is
            not simply vague, it contains misleading and inaccurate
            information.

                  ....


                                                                         A-4034-18
                                        9
            I FIND, therefore, that Gutierrez wrote . . . the filed
            Investigation Report of December 28, 2016, which
            contained knowingly false, misleading, and inaccurate
            information with respect to events relating to the search
            of Apt. A.

      The ALJ concluded the officers had not demonstrated an exception to the

warrant requirement to permit their entry into Apt. A. She rejected the officers'

assertion of the community-caretaking doctrine, stating:

            The [officers] all concede that they had no warrant to
            enter Apt. A. They left headquarters intending to make
            contact with [the occupant of Apt. A] and further the
            weapons investigation. After waiting outside the
            apartment for about fourteen minutes, the four officers
            entered the apartment. I was not convinced by the
            officers' testimony that they were informed that there
            was an unattended child in Apt. A that morning, or that
            they entered the apartment in response to a report of an
            unattended child.

      The ALJ concluded there was "no evidence of any immediate danger or

urgent need for police action. Consequently, there did not exist any objectively

reasonable emergency or species of exigent circumstances to justify their entry

into Apt. A, and the community caretaking exception to the warrant requirement

cannot apply."

      The ALJ considered each charge and found that the following charges

were sustained as to all three officers: N.J.A.C. 4A:2-2.3(a)(1), incompetency,

inefficiency or failure to perform duties; N.J.A.C. 4A:2-2.3(a)(6), conduct

                                                                           A-4034-18
                                      10
unbecoming; N.J.A.C. 4A:2-2.3(a)(7), neglect of duty; and N.J.A.C. 4A:2-

2.3(a)(12), other sufficient cause. The ALJ also sustained violations of several

HPD Rules and Regulations.

                                       1.

      The City sought removal of all of the officers. In considering the penalty

to be imposed against Duardo and Vazquez for their improper actions, the ALJ

stated that "conduct[ing] an improper warrantless search" of a private citizen's

residence was "a serious charge, particularly considering that a police officer's

primary duty is to enforce and uphold the law." However, she noted that Duardo

and Vazquez went to Apt. A to conduct a legitimate law enforcement

investigation and only entered the apartment after a commanding officer

directed them to do so. In addition, neither officer went into the residence to

further a personal interest. Nonetheless, the ALJ concluded that the officers

"knew, or should have known, that the search of Apt. A without a warrant was

not a legitimate one because no exigent circumstance or emergency existed."

      Because of the expressed mitigating factors, the ALJ found Duardo's and

Vazquez's actions were "insufficiently severe to render" them unsuitable to

continue in their respective positions with the HPD. She concluded that "the

penalty of removal is excessive, and that progressive discipline should apply."


                                                                           A-4034-18
                                      11
Therefore, she found "a ninety-day suspension is more appropriate and

proportionate to the offense." The ALJ ordered the reinstatement of Vazquez

and Duardo to their position as patrolmen and they were entitled to any

applicable back pay and benefits.

                                         2.

      In assessing the appropriate penalty against Gutierrez, the ALJ

acknowledged the seriousness of the offenses but found his "actions were

insufficiently severe to render him unsuitable to continue in his position as

detective, . . . the penalty of removal is excessive, and that progressive discipline

should apply." Therefore, the ALJ concluded "a 150-day suspension is the more

appropriate and proportionate discipline." She ordered his reinstatement as a

detective and the issuance of any back pay and benefits.

                                         C.

      In its April 8, 2019 decision, the Commission agreed with the ALJ's

credibility assessments and determinations regarding the charges.                The

Commission found that the officers improperly entered the apartment without a

warrant, and that the officers' testimony that they entered the apartment

following the report of an unattended child was not credible. Consistent with

the ALJ's fact findings, the Commission determined it was inconclusive whether


                                                                               A-4034-18
                                        12
the officers had removed any property from the apartment and there was no

conclusive evidence indicating the officers conspired to conduct a warrantless

search.

      However, the Commission did not adopt the ALJ's recommended

penalties. In addressing Duardo and Vazquez, the Commission described their

actions of entering an apartment without a warrant in the absence of any

emergent circumstances as "not acceptable and . . . deserving of a severe

punishment" and "of more than a 90-day suspension given the seriousness of

their actions." The Commission found that "the appropriate penalty is a six-

month suspension . . . which will serve as an indication that any further

infractions committed by them will potentially subject them to removal from

employment." The Commission found the officers were entitled to back pay,

benefits, and seniority for the period after the imposition of the six -month

suspension up to their dates of reinstatement.

      In its review of Gutierrez's matter, the Commission also adopted the ALJ's

conclusions that Gutierrez improperly entered the apartment without a warrant

and was responsible for a false and misleading report regarding the incident. It

characterized these actions as "extremely serious offenses" and "sufficiently




                                                                          A-4034-18
                                      13
egregious to warrant the penalty of removal." The Commission found "the

action of the appointing authority in removing . . . Gutierrez was appropriate."

                                       II.

      Our review of the Commission's decisions is limited, In re Stallworth, 208

N.J. 182, 194 (2011), as its determinations are entitled to "a strong presumption

of reasonableness." In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001)

(quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993)). To reverse an

agency's judgment, we "must find the agency's decision to be 'arbitrary,

capricious, or unreasonable, or [] not supported by substantial credible evidence

in the record as a whole.'" Stallworth, 208 N.J. at 194 (quoting Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980)).

      We may not "substitute [our] own judgment for the agency's, even though

[we] might have reached a different result." Ibid. In addition, the ALJ's factual

findings and credibility determinations must be given "due regard." Clowes v.

Terminix Int'l, Inc., 109 N.J. 575, 587 (1988) (quoting Close v. Kordulak Bros.,

44 N.J. 589, 599 (1965)).

      The deferential nature of our review also applies to disciplinary sanctions.

In re Herrmann, 192 N.J. 19, 28 (2007). "Traditionally, we give substantial

deference to an agency's imposition of a disciplinary sanction, based on its


                                                                            A-4034-18
                                      14
'expertise and superior knowledge of a particular field.'" In re Hendrickson, 235

at 158-59 (quoting Herrmann, 192 N.J. at 28).

      "In light of the deference owed to such determinations, when reviewing

administrative sanctions, the test . . . is whether such punishment is so

disproportionate to the offense, in light of all the circumstances, as to be

shocking to one's sense of fairness." Id. at 159 (quoting Herrmann, 192 N.J. at

28-29) (internal quotation omitted).     "That standard gives a wide berth of

discretion." Ibid. "Only a patently unreasonable sanction would call for this

[c]ourt's intervention." Ibid. "[C]ourts should take care not to substitute their

own views of whether a particular penalty is correct for those of the body

charged with making that decision." In re Carter, 191 N.J. 474, 486 (2007).

                                        A.

      On appeal, the City asserts that police officers are held to a higher standard

of conduct than a typical public employee and that this factor outweighs the

doctrine of progressive discipline. The City contends that the Commission's

imposition of a six-month suspension for Duardo and Vazquez is so patently

unreasonable that it requires this court's intervention. The City seeks the penalty

of removal for these officers.




                                                                              A-4034-18
                                       15
      In its review of the ALJ's recommendations regarding Duardo and

Vazquez, the Commission found that a more severe penalty was warranted than

a ninety-day suspension. The Commission agreed that "a law enforcement

officer is held to a higher standard than a civilian public employee."         The

Commission stated: "The illegal entry of a law enforcement officer into a

member of the public's home is not acceptable and is deserving of a severe

punishment.    Such actions erode the public trust in the law enforcement

community."

      However, as stated, the Commission found there were "mitigating factors

[that justified] a penalty less severe than removal." It determined the appropriate

penalty was a six-month suspension. Although we might differ regarding the

right sanction, it is not our role to substitute our own views. We are satisfied

the Commission's decision was not arbitrary or capricious as it was supported

by the substantial credible evidence in the record. Therefore, we affirm the

penalty imposed by the Commission on Duardo and Vazquez.

      The City raises several other arguments in its appeal regarding Duardo

and Vazquez. Specifically, the City asserts the Commission erred in finding the

City did not prove the charge of misconduct under N.J.S.A. 40A:14-147 and did




                                                                             A-4034-18
                                       16
not establish the elements of a civil conspiracy. We find no merit to these

contentions.

      N.J.S.A. 40A:14-147 does not apply to a civil service jurisdiction such as

the City. See Borough of Franklin v. Smith, 466 N.J. Super. 487, 496 (App.

Div. 2021) (citing Ruroede v. Borough of Hasbrouck Heights, 214 N.J. 338, 343

(2013)) (stating that "[p]roceedings governing the termination of a police officer

in a non-civil service jurisdiction are set forth in N.J.S.A. 40A:14-147 to -151.").

      In considering the allegations of a civil conspiracy, both the ALJ and the

Commission found the evidence was inconclusive whether a conspiracy existed

at the time of the officers' entry into the apartment. We see no reason to disturb

the Commission's finding that the City did not establish the charge by a

preponderance of the evidence.

      Finally, the City requests we reverse the Commission's decision to award

Vazquez and Duardo back pay and benefits.           We decline to do so as the

Commission acted within its discretion in awarding back pay and benefits. See

N.J.A.C. 4A:2-2.10(a) ("Where a disciplinary penalty has been reversed, the

Commission shall award back pay, benefits, seniority or restitution of a fine.

Such items may be awarded when a disciplinary penalty is modified.").




                                                                              A-4034-18
                                        17
                                      B.

      In their cross-appeal, Duardo and Vazquez assert their testimony

regarding an unattended child in Apt. A was credible and justified the

warrantless search. They further contend the Commission and ALJ failed to

address their motion for summary decision regarding conflicts of interest they

allege tainted the disciplinary process.     We are unconvinced by either

contention.

      The Commission concluded the City presented sufficient proofs to show

by a preponderance of the evidence that the officers' entry into the apartment

was unlawful. There is sufficient credible evidence to support the agency's

conclusion. The IA investigating officer testified regarding the details of his

investigation and produced documents relating to the investigation. Included in

the documents were witness statements from multiple residents in the apartment

building; none of the witnesses reported hearing a child in distress on December

28, 2016.

      In addition, the City submitted video from the apartment building's

security cameras. In reviewing the video, the ALJ made fact findings regarding

the officers' behavior. Although the officers testified that a neighbor informed

them of the unattended child, the ALJ did not find this testimony credible.


                                                                          A-4034-18
                                      18
Instead, the ALJ found the "credible evidence" supported a finding that "no

exception to the warrant requirement applies here and that, therefore, the

warrantless search of the apartment was unjustified and improper." The findings

and conclusions of the ALJ and the Commission are supported by the credible

evidence in the record and are not arbitrary and capricious.

      Finally, we reject Duardo's and Vazquez's argument that the ALJ did not

consider their motion to dismiss. To the contrary, the ALJ addressed the motion

and denied it in her initial decision.

                                         III.

      We turn next to the issues raised by Gutierrez in his appeal from the

Commission's decision to remove him from employment. First, he asserts the

ALJ and Commission erred in substantiating the charges against him. Because

we have addressed this issue at length above, we need not repeat ourselves here.

For the reasons we have already stated, the ALJ's and Commission's factual

findings were supported by the credible evidence in the record.       Gutierrez

unlawfully entered and searched Apt. A without a warrant and prepared and filed

a false and misleading police report.

      Gutierrez also challenges the imposed penalty of removal, asserting the

Commission should have applied progressive discipline. We are not persuaded.


                                                                          A-4034-18
                                         19
As our Supreme Court has stated, "[p]rogressive discipline [can be] bypassed

when an employee engages in severe misconduct, especially when the

employee's position involves public safety and the misconduct causes risk of

harm to persons or property." Herrmann, 192 N.J. at 33.

      In considering the appropriate penalty for Gutierrez, the Commission

noted the "extremely serious offenses" sustained against the officer and that his

actions eroded the public trust in the law enforcement community. Therefore,

the Commission determined not to apply progressive discipline, instead finding

Gutierrez's actions were severe enough to warrant his removal from the police

department.

      Again, in deference to the Commission's expertise and knowledge

regarding the imposition of a disciplinary sanction, we see no reason to disturb

its decision.

      Affirmed.




                                                                           A-4034-18
                                      20